DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 16 February 2021.
Claims 1-9 and 12-27 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 June 2021, 26 August 2021 and 01 June 2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-14, and 19-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rost et al. (US Publication 2021/0204172).

With respect to claim 1, Rost teaches A device for translating between a first communication network and a second communication, (A mapping function (MF), Pargraph174) the device comprising: 
an application function configured to:

 translate between quality-of-service (Qos) parameters of the first communication network and QoS parameters of the second communication network, (Mapping the QoS description and requirements of a 3GPP network delays to the TSN Bridge Delay managed object in order to support seamless integration of TSN and 3GPP networks, Paragraph 170)


generate a QoS profile comprising the QoS parameters of the first communication network translated by the application function and additional QoS parameters originating from the second communication network, (The QoS profile of a QoS Flow contains mandatory QoS parameters such as 5G QoS Identifier (5QI) and Allocation and Retention Priority (ARP) and optional QoS parameters such as Reflective QoS Attribute (RQA). The TSN-specific parameters shall be included as optional QoS parameters, which indicate that the QoS flow carries TSN traffic along with the information about the maximum expected packet size and packet length dependent and independent delay attributes, given the maximum expected packet size, Paragraph 214)

provide the QoS profile to the second communication network, (In order to identify the TSN traffic within 3GPP network such that corresponding QoS profile can be derived by SMF the TSN Translator may use dedicated AF-Service-Identifier for TSN traffic and to signal it to the PCF. For example, not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic., Paragraph 245) wherein the first communication network is a deterministic communication network and the second communication network is a mobile communication network. (The first network may be a fixed network such as a TSN network. In particular, it may be a time deterministic network. The second network may be a wireless network such as a 3GPP network, Paragraph 254)

With respect to claim 2, Rost teaches wherein the application function is further configured to trigger an establishment of a deterministic traffic flow based on the QoS profile. (Time Sensitive Network Attribute (TSNA)—indicating that this specific QoS flow is carrying TSN traffic, giving the possibility of special treatment of TSN flows within the 3GPP network, Paragraph 218)

With respect to claim 3, Rost teaches wherein the application function is configured to negotiate the QoS profile with the second communication network to ensure that the second communication network can satisfy the QoS parameters of the first communication network translated by the application function. (Mapping the QoS description and requirements of a 3GPP network delays to the TSN Bridge Delay managed object in order to support seamless integration of TSN and 3GPP networks, Paragraph 170.  Enforcing the TSN QoS requirements in the 3GPP network, Paragraph 171)

With respect to claim 4, Rost teaches wherein the application function is configured to translate the negotiated QoS profile for the first communication network. (A mapping function (MF) which maps E2E QoS parameters in the 3GPP network to TSN-specific management attributes, Paragraph 174)
With respect to claim 5, Rost teaches wherein the QoS parameters of the first communication network comprise at least one of the following: a periodicity of a deterministic traffic flow, a maximum data rate of the deterministic traffic flow as inferred from a received configuration, a data rate variation of the deterministic traffic flow, starting times of the deterministic traffic flow, a starting time variation of the deterministic traffic flow, a duration of the deterministic traffic flow, a duration variation of the deterministic traffic flow, or a reception window of the deterministic traffic flow. (time Sensitive Network Attribute (TSNA)—indicating that this specific QoS flow is carrying TSN traffic, giving the possibility of special treatment of TSN flows within the 3GPP network, Paragraph 218. Maximum expected TSN packet/frame size, Paragraph 219. Expected independentDelayMin/Max—indicating the latency induced by components such as processing time, etc., given the maximum expected packet size, Paragraph 220.)

With respect to claim 6, Rost teaches wherein the application function is configured to provide an interface to the first communication network for receiving the QoS parameters of the first communication network, (TSN-specific management attributes is provided, Paragraph 174) and wherein the application function is further configured to provide an interface to the second communication network which comprises providing the interface to a policy control function (PCF) of the second communication network or providing the interface via a network exposure function (NEF) to the PCF of the second communication network to provide the QoS profile to the second communication network. (In order to identify the TSN traffic within 3GPP network such that corresponding QoS profile can be derived by SMF the TSN Translator may use dedicated AF-Service-Identifier for TSN traffic and to signal it to the PCF, Paragraph 245)

With respect to claim 7, Rost teaches wherein the application function is configured to receive an acceptance message from the PCF based upon the second communication network accepting the QoS profile, (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244) and wherein the application function is configured to transmit a QoS configuration comprising the translated QoS parameters to the first communication network based on the accepted QoS profile. (The AF requests are sent to the PCF via N5 or via the NEF (network exposure function). The requests from AF need to contain the traffic identification, e.g. in the form of AF-Service-Identifier. The PCF translates the received AF requests into policies that apply to PDU sessions, Paragraph 244)

With respect to claim 8, Rost teaches wherein the application function is configured to receive a rejection message or a modified QoS profile from the PCF based upon the second communication network rejecting the QoS profile, (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244) and wherein the application function is configured to transmit the rejection message or the translated QoS parameters corresponding to the modified QoS profile to the first communication network. (The AF requests are sent to the PCF via N5 or via the NEF (network exposure function). The requests from AF need to contain the traffic identification, e.g. in the form of AF-Service-Identifier. The PCF translates the received AF requests into policies that apply to PDU sessions, Paragraph 244)

With respect to claim 9, Rost teaches wherein the application function is configured to transmit a request to the PCF, wherein the request comprises the modified QoS profile in a case where the first communication network confirms the translated QoS parameters corresponding to the modified QoS profile. (The AF requests are sent to the PCF via N5 or via the NEF (network exposure function). The requests from AF need to contain the traffic identification, e.g. in the form of AF-Service-Identifier. The PCF translates the received AF requests into policies that apply to PDU sessions, Paragraph 244)

With respect to claim 12, Rost teaches Wherein the first communication network comprises is a time sensitive network (TSN). (The first network may be a fixed network such as a TSN network. In particular, it may be a time deterministic network. The second network may be a wireless network such as a 3GPP network, Paragraph 254)

With respect to claim 13, Rost teaches wherein the QoS parameters of the TSN are based on gate control lists of TSN switches of the TSN. (Based on the gate control list specified by the CNC, it shall transmit the packets from one of the different queues through the egress port. The gate control list specifies at which time interval a packet from a specified priority queue can be transmitted at a particular egress port, Paragraph 110)

With respect to claim 14, Rost teaches wherein the QoS parameters of the TSN comprise at least one of the following: a time-triggered or deterministic resource type, an absolute time stamp for a start of a TSN data flow or a relative time offset to an absolute starting time, a period of the TSN data flow, and or a data volume or a data rate of the TSN data flow. (time Sensitive Network Attribute (TSNA)—indicating that this specific QoS flow is carrying TSN traffic, giving the possibility of special treatment of TSN flows within the 3GPP network, Paragraph 218. Maximum expected TSN packet/frame size, Paragraph 219. Expected independentDelayMin/Max—indicating the latency induced by components such as processing time, etc., given the maximum expected packet size, Paragraph 220.)

With respect to claim 19, Rost teaches A session management function (SMF) network entity (SMF, Paragraph 244) configured to:
 receive a policy related to a quality-of-service (QoS) profile from a policy control function (PCF) network entity, (In order to identify the TSN traffic within 3GPP network such that corresponding QoS profile can be derived by SMF the TSN Translator may use dedicated AF-Service-Identifier for TSN traffic and to signal it to the PCF. For example, not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic., Paragraph 245) wherein the QoS profile comprises QoS parameters of a first communication network translated by a device into QoS parameters of a second communication network and additional QoS parameters originating from the second communication network; (The QoS profile of a QoS Flow contains mandatory QoS parameters such as 5G QoS Identifier (5QI) and Allocation and Retention Priority (ARP) and optional QoS parameters such as Reflective QoS Attribute (RQA). The TSN-specific parameters shall be included as optional QoS parameters, which indicate that the QoS flow carries TSN traffic along with the information about the maximum expected packet size and packet length dependent and independent delay attributes, given the maximum expected packet size, Paragraph 214) and 
select a user plane function (UPF) network entity based on the received policy related to the QoS profile from the PCF network entity, (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244)
wherein the first communication network is a deterministic communication network and the second communication network is a mobile communication network. (The first network may be a fixed network such as a TSN network. In particular, it may be a time deterministic network. The second network may be a wireless network such as a 3GPP network, Paragraph 254)

With respect to claim 20, Rost teaches further configured to: 
receive the QoS profile from the PCF network entity; modify the QoS profile based on the policy received from the PCF network entity; (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244)
transmit the modified QoS profile to a radio access network (RAN) entity to influence resource reservation of the RAN entity and/or the UPF network entity; (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244)
receive a message from the RAN entity and/or the UPF network entity indicating an acceptance or a rejection of the QoS profile; transmit information about rules to the RAN entity based on the policy received from the PCF network entity; or transmit the modified QoS profile or the policy to the UPF network. (Based on such probability the network functions can send latency notifications towards the SMF indicating that the required latency requirements cannot be fulfilled. The SMF, based on the policies can perform the according actions, e.g. modify or remove the QoS Flow, Paragraph 243)
With respect to claim 21, Rost teaches A radio access network (RAN) entity configured to: 
receive a quality-of-service (QoS) profile or related QoS rule from a session management function (SMF) network entity, (In order to identify the TSN traffic within 3GPP network such that corresponding QoS profile can be derived by SMF the TSN Translator may use dedicated AF-Service-Identifier for TSN traffic and to signal it to the PCF. For example, not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic., Paragraph 245) wherein the QoS profile comprises QoS parameters of a first communication network translated by a device into QoS parameters of a second communication network and additional QoS parameters  originating from the second communication network; (The QoS profile of a QoS Flow contains mandatory QoS parameters such as 5G QoS Identifier (5QI) and Allocation and Retention Priority (ARP) and optional QoS parameters such as Reflective QoS Attribute (RQA). The TSN-specific parameters shall be included as optional QoS parameters, which indicate that the QoS flow carries TSN traffic along with the information about the maximum expected packet size and packet length dependent and independent delay attributes, given the maximum expected packet size, Paragraph 214) and 
reserve resources of the RAN entity based on the received QoS profile, (not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic. Furthermore, TSN has further requirements regarding time synchronization (relevant for, e.g., UPF and UE configuration) and deterministic packet/frame delivery that are not reflected in the QoS profile. These requirements may be fulfilled if the respective flow is identified as a TSN flow, Paragraph 245)
wherein the first communication network is a deterministic communication network and the second communication network is a mobile communication network. (The first network may be a fixed network such as a TSN network. In particular, it may be a time deterministic network. The second network may be a wireless network such as a 3GPP network, Paragraph 254)

With respect to claim 22, Rost teaches further configured to transmit a message to the SMF network entity, wherein the message indicates an acceptance or rejection of the QoS profile. (Based on such probability the network functions can send latency notifications towards the SMF indicating that the required latency requirements cannot be fulfilled. The SMF, based on the policies can perform the according actions, e.g. modify or remove the QoS Flow, Paragraph 243)

With respect to claim 23, Rost teaches A user equipment (UE) of a second communication network, wherein the UE being configured to: 
transmit a request for a packet data unit (PDU), session establishment to a session management function (SMF) network entity via a network access entity, or an access management function (AMF); (An according session establishment request is sent to the TSN Translator, which in turn issues an PDU session establishment request to the 3GPP network, Paragraph 150) and 
receive a radio resource configuration from the network access entity, (not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic. Furthermore, TSN has further requirements regarding time synchronization (relevant for, e.g., UPF and UE configuration) and deterministic packet/frame delivery that are not reflected in the QoS profile. These requirements may be fulfilled if the respective flow is identified as a TSN flow, Paragraph 245) wherein the radio resource configuration is based on a quality-of-service (QoS) profile(In order to identify the TSN traffic within 3GPP network such that corresponding QoS profile can be derived by SMF the TSN Translator may use dedicated AF-Service-Identifier for TSN traffic and to signal it to the PCF. For example, not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic., Paragraph 245)  and wherein the QoS profile comprises QoS parameters of a first communication network translated by an application function network entity device into QoS parameters of a second communication network and additional QoS parameters originating from the second communication network (The QoS profile of a QoS Flow contains mandatory QoS parameters such as 5G QoS Identifier (5QI) and Allocation and Retention Priority (ARP) and optional QoS parameters such as Reflective QoS Attribute (RQA). The TSN-specific parameters shall be included as optional QoS parameters, which indicate that the QoS flow carries TSN traffic along with the information about the maximum expected packet size and packet length dependent and independent delay attributes, given the maximum expected packet size, Paragraph 214)
 wherein the first communication network is a deterministic communication network and the second communication network is a mobile communication network. (The first network may be a fixed network such as a TSN network. In particular, it may be a time deterministic network. The second network may be a wireless network such as a 3GPP network, Paragraph 254)

With respect to claim 24, Rost teaches further configured to establish an end-to-end deterministic traffic flow in the second communication network based on the QoS profile. (fixed value needs to be applied by the 3GPP-TSN bridge to the end-to-end connection between 3GPP UE and TSN Translator, Paragraph 207)

With respect to claim 25, Rost teaches A user plane function (UPF) network entity of a second communication network, the UPF network entity being an end-to-end traffic flow terminating point in the second communication network for enforcing quality-of-service (QoS) rules received by a session management function (SMF), the UPF network entity being configured to: 
establish an end-to-end deterministic traffic flow in the second communication network based on a QoS profile, (In order to identify the TSN traffic within 3GPP network such that corresponding QoS profile can be derived by SMF the TSN Translator may use dedicated AF-Service-Identifier for TSN traffic and to signal it to the PCF. For example, not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic., Paragraph 245) wherein the QoS profile comprises QoS parameters of a first communication network translated by an application function network entity into QoS parameters of the second communication network and additional QoS parameters originating from the second communication network (The QoS profile of a QoS Flow contains mandatory QoS parameters such as 5G QoS Identifier (5QI) and Allocation and Retention Priority (ARP) and optional QoS parameters such as Reflective QoS Attribute (RQA). The TSN-specific parameters shall be included as optional QoS parameters, which indicate that the QoS flow carries TSN traffic along with the information about the maximum expected packet size and packet length dependent and independent delay attributes, given the maximum expected packet size, Paragraph 214)
wherein the first communication network is a deterministic communication network and the second communication network is a mobile communication network. (The first network may be a fixed network such as a TSN network. In particular, it may be a time deterministic network. The second network may be a wireless network such as a 3GPP network, Paragraph 254)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-18, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rost et al. (US Publication 2021/0204172) in view of Yoon et al. (US Publication 2006/0153079).

With respect to claim 15, Rost teaches A policy control function (PCF) network entity (A mapping function (MF), Pargraph174) configured to:
receive a quality-of-service (QoS) profile from a application function (AF) network entity, (In order to identify the TSN traffic within 3GPP network such that corresponding QoS profile can be derived by SMF the TSN Translator may use dedicated AF-Service-Identifier for TSN traffic and to signal it to the PCF. For example, not only TSN traffic may use a particular (e.g. newly defined) QoS profile (new 5QI) for TSN traffic, but also traffic from other networks (or applications) with similar QoS requirements. TSN traffic identification can be used to separate TSN from such traffic., Paragraph 245) wherein the QoS profile comprises QoS parameters of a first communication network translated into QoS parameters of a second communication network and additional QoS parameters originating from the second communication network; (The QoS profile of a QoS Flow contains mandatory QoS parameters such as 5G QoS Identifier (5QI) and Allocation and Retention Priority (ARP) and optional QoS parameters such as Reflective QoS Attribute (RQA). The TSN-specific parameters shall be included as optional QoS parameters, which indicate that the QoS flow carries TSN traffic along with the information about the maximum expected packet size and packet length dependent and independent delay attributes, given the maximum expected packet size, Paragraph 214) and 
wherein the first communication network is a deterministic communication network and the second communication network is a mobile communication network. (The first network may be a fixed network such as a TSN network. In particular, it may be a time deterministic network. The second network may be a wireless network such as a 3GPP network, Paragraph 254)
Rost doesn’t teach transmit an acceptance message to the AF network entity upon acceptance of the received QoS profile.
Yoon teaches transmit an acceptance message to the AF network entity upon acceptance of the received QoS profile. (AN/PCF 110/120 transmits a New QoS Setup Response message to PDSN 130 in step 512, to inform PDSN 130 of the acceptance of the new QoS setup, paragraph 62)

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Rost by transmit an acceptance message to the AF network entity upon acceptance of the received QoS profile as taught by Yoon. The motivation for combining Rost and Yoon is to be able to guarantee data transmission for the services that are susceptible to transmission delay.

With respect to claim 16, Rost teaches further configured to transmit a modified QoS profile to the AF network entity upon rejection of the received QoS profile (The AF requests are sent to the PCF via N5 or via the NEF (network exposure function). The requests from AF need to contain the traffic identification, e.g. in the form of AF-Service-Identifier. The PCF translates the received AF requests into policies that apply to PDU sessions, Paragraph 244)

With respect to claim 17, Rost teaches further configured to transmit a signal indicative of a policy related to the QoS profile or at least one modified QoS profile to a session management function (SMF) network entity. (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244)

With respect to claim 18, Rost teaches further configured to: transmit the QoS profile or the at least one modified QoS profile to the SMF network entity to transmit information based on the QoS profile or the at least one modified QoS profile to a radio access network (RAN) entity to influence resource reservation of the RAN entity; (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244) and receive a message from the SMF network entity, the message comprising the QoS profile or the at least one modified QoS profile accepted by the second communication network or a rejection by the second communication network. (Based on such probability the network functions can send latency notifications towards the SMF indicating that the required latency requirements cannot be fulfilled. The SMF, based on the policies can perform the according actions, e.g. modify or remove the QoS Flow, Paragraph 243)

With respect to claim 26, Rost teaches wherein the PCF network entity is further configured to signal a policy related to the QoS profile or at least one modified QoS profile to a session management function (SMF) or a user equipment (UE) of the second communication network to influence a user plane function (UPF) and a radio access network (RAN) entity. (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244)

With respect to claim 27, Rost teaches wherein the PCF network entity is further configured to: 
signal the QoS profile or the modified QoS profile to the SMF to transmit information based on the QoS profile or the at least one modified QoS profile to the RAN entity to influence resource reservation of the RAN entity; (The SMF is responsible for assigning the QFI (QoS Flow ID) to the QoS Flow, and derivation of QoS profile for a QoS Flow, as well as corresponding UPF instructions and QoS Rule(s) based on the PCF rules, Paragraph 244) and 
receive a message from the SMF, the message comprising the QoS profile or the at least one modified QoS profile accepted by the second communication network or a rejection by the second communication network. (Based on such probability the network functions can send latency notifications towards the SMF indicating that the required latency requirements cannot be fulfilled. The SMF, based on the policies can perform the according actions, e.g. modify or remove the QoS Flow, Paragraph 243)
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                    
/ABDULLAHI AHMED/Examiner, Art Unit 2472